 1                                                                  HON. RICHARD A. JONES

 2

 3

 4                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 5                                    AT SEATTLE

 6          DANNY FORDHAM,                                 CASE NO. C18-1535RAJ

 7                               Petitioner,               ORDER GRANTING
                                                           PETITIONER’S MOTION FOR
 8                        v.                               APPOINTMENT OF COUNSEL

 9          UNITED STATES OF AMERICA,

10                               Respondent.

11          Before the court is Petitioner Danny Fordham’s motion for appointment of counsel
     for purposes of evaluating whether he qualifies for a reduction in his sentence pursuant to
12
     the holding of the Supreme Court in Johnson v. United States, 135 S. Ct. 2551 (2015)
13
     (See Dkt. #1).
14          After review of Petitioner’s motion, the court GRANTS Petitioner’s motion for
     appointment of counsel. The Office of the Federal Public Defender has informed the
15
     court it has a direct conflict which would prohibit it from representing the Petitioner.
16
     Accordingly, the court directs the CJA coordinator to appoint counsel from the CJA panel
17 to provide representation to Defendant with respect to a motion for a reduction in his
     sentence pursuant to Johnson.
18
            DATED this 24th day of October, 2018.
19

20                                                            A
21                                                            The Honorable Richard A. Jones
                                                              United States District Judge
22

     ORDER GRANTING PETITIONER’S MOTION
     FOR APPOINTMENT OF COUNSEL - 1
